Cite as 2017 Ark. App. 278

                 ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                       No. CV-17-40


NATASHA MICHELLE FURNISH                         Opinion Delivered   May 3, 2017
                   APPELLANT
                                                 APPEAL FROM THE CRAIGHEAD
                                                 COUNTY CIRCUIT COURT,
V.                                               WESTERN DISTRICT
                                                 [NO. 16JV-15-410]

ARKANSAS DEPARTMENT OF                           HONORABLE CINDY THYER,
HUMAN SERVICES and MINOR                         JUDGE
CHILDREN
                     APPELLEES                   AFFIRMED



                          PHILLIP T. WHITEAKER, Judge

       Appellant Natasha Furnish appeals a Craighead County Circuit Court order

terminating her parental rights to three of her children, B.M., A.M., and C.M.1 More

specifically, she challenges both the sufficiency of the evidence to support the trial court’s

findings of statutory grounds and its best-interest determination. We affirm.

       The Department of Human Services (DHS) exercised a seventy-two-hour hold on

R.M., B.M., A.M., and C.M. on November 10, 2015, at the direction of the Cleburne

County Circuit Court. The court directed the hold by DHS at a Family in Need of Services

(FINS) hearing when Furnish tested positive for amphetamines, methamphetamine, and




       1
        One of her children, R.M., was initially part of the dependency-neglect proceedings,
but that child turned eighteen prior to termination; therefore, Furnish’s rights were not
terminated as to that child.
                                 Cite as 2017 Ark. App. 278

benzodiazepine. Max McKinney,2 who was caring for A.M. and C.M. at the time, was

contacted at home, and he also tested positive for illegal substances.

       Although the hold was taken in Cleburne County, DHS filed its dependency-neglect

petition in Craighead County where Furnish was a resident. The Craighead County Circuit

Court adjudicated the children dependent-neglected on December 11, 2015, stemming from

parental unfitness due to Furnish’s drug usage.3 Subsequent to adjudication, the court

conducted two review hearings. At both review hearings, the court found that Furnish had

only partially complied with the case plan.

       On September 9, 2016, less than one year from the date of removal, DHS filed a

petition to terminate Furnish’s parental rights to B.M., A.M., and C.M., alleging the

subsequent-other-factors ground for termination. See Ark. Code Ann. §9-27-

341(b)(3)(B)(vii)(a) (Repl. 2015). On October 11, 2016, the court held a termination

hearing. After the hearing, the trial court entered an order terminating Furnish’s parental

rights to the three children. The court found that DHS had proved by clear and convincing

evidence the subsequent-other-factors ground for termination. The court also held that

termination was in the best interest of the children, finding that the children are adoptable and

that there was potential harm to the children if returned to Furnish’s custody.



       2
         Max McKinney is the biological father of R.M., B.M., and A.M. He is not the
biological father of C.M., although the court ultimately found him to be in loco parentis to
C.M. at the adjudication hearing on December 11, 2015. His rights were not terminated by
the order on appeal; thus, he is not a party to this appeal.
       3
         The court also found that Max McKinney, the noncustodial parent, had contributed
to the dependency-neglect of the children as a result of his drug usage.
                                             2
                                 Cite as 2017 Ark. App. 278

       Furnish appeals the trial court’s order terminating her parental rights, challenging the

sufficiency of the evidence supporting the court’s findings on statutory grounds as well as both

adoptability and potential-harm prongs of the best-interest requirement.

       We review findings in dependency-neglect proceedings de novo, but the trial court’s

findings will not be reversed unless the findings are clearly erroneous. Ellis v. Ark. Dep’t of

Human Servs., 2016 Ark. 441, 505 S.W.3d 678. A finding is clearly erroneous when, although

there is evidence to support it, the reviewing court based on the entire evidence, is left with

a definite and firm conviction that a mistake has been committed. Id. While we give due

deference to the trial court’s determination of the credibility of the witnesses and the weight

to be given their testimony, the trial court’s conclusions of law are given no deference. Id.

       We have conducted our de novo review of all the evidence submitted in this case.

Because we are satisfied with the decision of the circuit court and the accompanying quantum

of evidence and findings supporting its order, we affirm by memorandum opinion. In re

Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985). The circuit court’s decision

to terminate Furnish’s parental rights to B.M., A.M., and C.M. is not clearly erroneous and

is affirmed in all respects.

       Affirmed.

       KLAPPENBACH and BROWN, JJ., agree.

       Tina Bowers Lee, Arkansas Public Defender Commission, for appellant.

       Andrew Firth, Office of Chief Counsel, for appellee.

       Chrestman Group, PLLC, by: Keith L. Chrestman, attorney ad litem for minor
children.

                                               3